MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Dec 04 2020, 8:52 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Lakeisha Murdaugh                                       Curtis T. Hill, Jr.
Russell Brown                                           Attorney General
King, Brown & Murdaugh, LLC                             Megan M. Smith
Merrillville, Indiana                                   Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Yariel Butler,                                          December 4, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-801
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Steven P. Meyer,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D02-1808-F5-141



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020             Page 1 of 21
                                             Case Summary
[1]   A jury convicted Yariel Butler of two counts of level 5 felony leaving the scene

      of an accident resulting in death and one count of class A misdemeanor leaving

      the scene of an accident resulting in bodily injury. Butler now appeals,

      challenging the sufficiency of the evidence to support her convictions and the

      trial court’s refusal to give a mistake-of-fact jury instruction. She also

      challenges the trial court’s treatment of aggravating and mitigating

      circumstances during sentencing and claims that her eight-year aggregate

      sentence is inappropriate in light of the nature of her offenses and her character.

      We affirm her convictions and sentence.


                                 Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows. Around 2:00 a.m. on

      August 1, 2018, Kimberly McDole was driving northbound in heavy fog on a

      four-lane highway between Frankfort and Lafayette, when she slid off the road

      and into an adjacent cornfield. She phoned William Peacock, who came and

      picked her up. The two drove to her home and contacted the sheriff’s office,

      and a sheriff’s deputy called a wrecker on McDole’s behalf. McDole and

      Peacock returned to her vehicle, and Peacock parked his vehicle a little further

      up on the northbound shoulder. Shortly thereafter, Robert Carley arrived in his

      tow truck, wearing a reflective yellow vest. He activated the emergency lights

      on his tow truck and pulled McDole’s vehicle out of the field and back to the

      northbound shoulder. He pulled his tow truck into the right northbound lane

      and parked it at an angle for protection as he tended to McDole’s vehicle. His

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 2 of 21
      emergency lights remained activated. Several vehicles passed safely by in the

      left northbound lane. When Carley had finished tending to McDole’s vehicle,

      he took it across the highway to a parking lot adjacent to the southbound lanes.

      He went back to the opposite side, and he, McDole, and Peacock stood

      huddled on the northbound shoulder near the passenger’s side of the tow truck

      while they completed the paperwork for the tow.


[3]   Just after 4:00 a.m., Butler finished her work shift and was driving northbound

      on the same highway in her full-sized SUV. As she approached the tow truck,

      she slammed on her brakes, veered right, struck McDole, Peacock, and Carley

      with the front driver’s side of her SUV, and drove into a ditch. She accelerated

      through the ditch, fishtailed as she accelerated back onto the roadway, and

      drove out of sight. Carley had suffered a leg injury but was able to crawl

      around and locate his cell phone. He called 911.


[4]   Meanwhile, Butler did not stop and did not call 911, although there were places

      to pull over and make a call. She picked up a friend and drove home. She

      could not get out of her driver’s door due to the damage and had to exit through

      the back door. When her friend inquired about the damage to her SUV, she

      told him that someone had run her off the road and driven away. She later

      admitted that she had lied to him about the cause of the crash because she was

      embarrassed. She went to sleep and did not examine the damage to her SUV

      until she awakened hours later. The driver’s side of her vehicle and front

      driver’s side headlight had sustained damage, and the headlight casing was

      broken and dangling. A different friend advised her to report the accident to

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 3 of 21
      her insurance company, and she did so, repeating the story of being sideswiped

      by a hit-and-run driver. She did not file a police report and, later that day, took

      a different route to work that did not go by the crash site.


[5]   As a result of the collision, Peacock suffered rib and pelvic fractures as well as

      internal hemorrhaging. He died of his injuries at the hospital shortly after the

      crash. McDole was resuscitated at the scene and transported to an Indianapolis

      Hospital with multiple fractures, a large open wound on her back side, and

      brain hemorrhages. She received blood and plasma transfusions but ultimately

      was taken off life support and died of her injuries a couple weeks later. Carley

      suffered bruising and a leg injury.


[6]   Around 4:00 a.m. on August 2, 2018, Butler was stopped by Officer John Dale

      for a malfunctioning headlight. During the stop, Officer Dale observed

      extensive damage to Butler’s SUV, including a protruding bumper, a missing

      driver’s side mirror, and a dent that prevented her from exiting through the

      driver’s door. Butler informed the officer that she had been involved in an

      accident the night before, and the officer took her to the police station for

      questioning. During an interview with Detective Jon Eads, Butler gave varying

      accounts that included having been sideswiped by a black truck, construction

      truck, or semi. She said that she had reached down to unplug her phone

      charger but did not take her eyes off the road. State’s Ex. 64. She said, “I know

      I hit something but I didn’t see anything like when I did it and it all happened

      so fast. It was like as quick as I hit whatever, whatever impacted with my truck

      and it got back on the road, and that was it, I came home.” Id. When the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 4 of 21
      detective confronted her about the acceleration marks from where she had

      skidded from the ditch back onto the roadway and asked her why she did not

      stop, she said, “I was just trying to get home.” Id. She admitted that she had

      heard the impact, stating, “[I]t was just a loud bang.” Id. She stated that she

      thought she had just hit a truck but also said, “I was praying to God that I

      didn’t hurt anyone.” Id. She admitted that she knew that Indiana law required

      her to “call the police” when she was involved in a crash, but she said that she

      did not do so because she was afraid and thought that her SUV might get taken

      away from her. Id. She also said that she just did not think to call 911 and

      planned to do so when she got home but went to bed and “wanted to call”

      before work later that day but did not do so. Id. She admitted that she saw the

      human tissue that was on her vehicle but said that she thought it was food. Id.


[7]   The State charged Butler with two counts of level 5 felony leaving the scene of

      an accident resulting in death and one count of class A misdemeanor leaving

      the scene of an accident resulting in bodily injury. During her trial, Butler

      proffered a jury instruction on mistake of fact, but the trial court refused it. The

      jury convicted Butler as charged.


[8]   During sentencing, the trial court identified aggravating and mitigating

      circumstances and found that the aggravators outweighed the mitigators. The

      court sentenced Butler to three years and four years for the level 5 felony

      convictions relating to the deaths of Peacock and McDole, respectively, and

      one year for the class A misdemeanor conviction, to be served consecutively.

      The court ordered that Butler serve two years of her sentence in the Indiana

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 5 of 21
       Department of Correction (DOC), followed by two years in community

       corrections/house arrest, and then four years on supervised probation. Butler

       appeals her convictions and sentence. Additional facts will be provided as

       necessary.


                                      Discussion and Decision

            Section 1 – The evidence is sufficient to support Butler’s
                                 convictions.
[9]    Butler challenges the sufficiency of the evidence to support her convictions.

       When reviewing a challenge to the sufficiency of evidence, we neither reweigh

       evidence nor judge witness credibility. Moore v. State, 27 N.E.3d 749, 754 (Ind.

       2015). Rather, we consider only the evidence and reasonable inferences most

       favorable to the verdict and will affirm the conviction unless no reasonable

       factfinder could find the elements of the crime proven beyond a reasonable

       doubt. Id. Reversal is appropriate only when reasonable persons would be

       unable to form inferences as to each material element of the offense. McCray v.

       State, 850 N.E.2d 998, 1000 (Ind. Ct. App. 2006), trans. denied. The evidence

       need not “overcome every reasonable hypothesis of innocence.” Dalton v. State,

       56 N.E.3d 644, 647 (Ind. Ct. App. 2016) (quoting Drane v. State, 867 N.E.2d
144, 147 (Ind. 2007)), trans. denied.


[10]   The jury convicted Butler of two counts of leaving the scene of an accident

       resulting in death and one count of leaving the scene of an accident resulting in




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 6 of 21
bodily injury. Indiana Code Section 9-26-1-1.1 (2017) provides, in relevant

part,


         (a) The operator of a motor vehicle involved in an accident[ 1]
         shall do the following:


         (1) Except as provided in section 1.2 of this chapter,[ 2] the
         operator shall immediately stop the operator’s motor vehicle:

         (A) at the scene of the accident; or

         (B) as close to the accident as possible;

         in a manner that does not obstruct traffic more than is necessary.

         (2) Remain at the scene of the accident until the operator does
         the following:

         (A) Gives the operator’s name and address and the registration
         number of the motor vehicle the operator was driving to any
         person involved in the accident.

         (B) Exhibits the operator’s driver’s license to any person involved
         in the accident or occupant of or any person attending to any
         vehicle involved in the accident.

         (3) If the accident results in the injury or death of another person,
         the operator shall, in addition to the requirements of subdivisions



1
  “For purposes of this chapter, an accident does not require proof of a collision between a driver’s motor
vehicle and another vehicle or another person if the accident involves serious bodily injury to or the death of
a person.” Ind. Code § 9-26-1-0.5.
2
  Indiana Code Section 9-26-1-1.2 imposes upon the driver a duty to move her vehicle from the traveled
portion of the roadway to a location as close to the accident as possible unless the accident involves
transportation of hazardous materials or results in injury, death, or entrapment of a person in a vehicle.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020                     Page 7 of 21
        (1) and (2):

        (A) provide reasonable assistance to each person injured in or
        entrapped by the accident, as directed by law enforcement officer,
        medical personnel, or a 911 telephone operator; and

        (B) as soon as possible after the accident, immediately give notice
        of the accident, or ensure that another person gives notice of the
        accident, by the quickest means of communication to one (1) of
        the following:

        (i) The local police department, if the accident occurs within a
        municipality.

        (ii) The office of the county sheriff or the nearest state police post,
        if the accident occurs outside a municipality.

        (iii) A 911 telephone operator.

        ….


        (b) An operator of a motor vehicle who knowingly or
        intentionally fails to comply with subsection (a) commits leaving
        the scene of an accident, a Class B misdemeanor. However, the
        offense is:


        (1) a Class A misdemeanor if the accident results in bodily injury
        to another person;


        ….


        (3) a level 5 felony if the accident results in the death of another
        person[.]




Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 8 of 21
       (Emphases added.)3


[11]   “Where conditions were such that the driver should have known that an

       accident occurred or should have reasonably anticipated that the accident

       resulted in injury to a person, the requisite knowledge is present.” Barton v.

       State, 936 N.E.2d 842, 849 (Ind. Ct. App. 2010) (emphasis added), trans. denied.

       A jury may infer a driver’s knowledge based on circumstantial evidence.

       Hudson v. State, 20 N.E.3d 900, 905 (Ind. Ct. App. 2014).


[12]   Butler does not dispute that she was driving a vehicle and was involved in an

       accident. Nor does she dispute that her SUV, in fact, struck the victims.

       Rather, she claims that the evidence was insufficient to establish that “she knew

       she had hit a person.” Appellant’s Br. at 19. As support for her assertion that

       she lacked knowledge that she struck the victims, she points to the low

       visibility, the fact that her airbag did not deploy, and the fact that she reported

       to work as scheduled the next day. She also claims that she had no reason to

       know that the substance on her vehicle was human tissue and that she thought

       the tissue was food or mud.


[13]   Butler’s assertions not only amount to an impermissible invitation to reweigh

       evidence but also ignore her legal responsibility under subsection (a) of the

       statute. She knew that she was involved in an accident, and that fact, standing




       3
         Subsection (c) of the statute specifically allows the operator to be charged with more than one count when
       more than one person is injured or killed, and subsection (d) specifically allows the trial court to impose
       consecutive sentences.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020                   Page 9 of 21
       alone, triggered the requirement that she stop immediately at the scene of the

       accident or as near as possible to it. She did not stop. Her duty to stop was not

       dependent on her knowledge that she had actually struck a person, but only on

       the fact that she was in an accident, which she admits. Her crimes stem from

       leaving the scene of that accident. She admitted to Detective Eads that Indiana

       law requires a person to “call the police” when he/she is involved in an

       accident, but she said that she did not do so because she was afraid and thought

       that her SUV might get taken away from her. State’s Ex. 64. Yet, she now

       claims that the State was required to demonstrate that she knew at the moment

       of impact that she had struck a person.


[14]   We disagree, for two reasons. First, the death and injury elevations of the

       offense of leaving the scene pertain to the results of the driver’s conduct (injury

       and death) and are not dependent on the State’s demonstration of intent or

       knowledge, at the moment of impact, that an injury or death resulted. Second,

       in reality, personal injury to or the death of another person often is not

       ascertainable until the driver stops and observes the damage. Butler did not

       even stop, let alone call 911 or render aid to the victims. She knowingly failed

       to comply with the statute. Thus, Butler’s insufficiency argument is meritless.

       The evidence and reasonable inferences most favorable to the jury’s verdict are

       sufficient to support Butler’s convictions.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 10 of 21
             Section 2 – The trial court acted within its discretion in
                refusing Butler’s mistake-of-fact jury instruction.
[15]   In a closely related argument, Butler asserts that the trial court erred in refusing

       her proposed jury instruction on mistake of fact. Indiana Appellate Rule

       46(A)(8)(e) states, “When error is predicated on the giving or refusing of any

       instruction, the instruction shall be set out verbatim in the argument section of

       the brief with the verbatim objections, if any, made thereto.” Butler has failed

       to set out her proposed instruction in her brief. She characterizes her proposed

       instruction as a pattern jury instruction, but she does not designate the number

       of that pattern jury instruction. She therefore has waived the issue for our

       consideration. See Watson v. State, 972 N.E.2d 378, 382 n.2 (Ind. Ct. App. 2012)

       (appellant waives issue by failing to comply with Appellate Rule 46(A)(8)(e)’s

       requirement to set out instruction verbatim in argument section of brief).


[16]   Waiver notwithstanding, we review a trial court’s rulings on proposed jury

       instructions for an abuse of discretion. Barton, 936 N.E.2d at 853. “The

       purpose of a jury instruction is to inform the jury of the law applicable to the

       facts without misleading the jury and to enable it to comprehend the case

       clearly and arrive at a just, fair, and correct verdict.” Isom v. State, 31 N.E.3d
469, 484 (Ind. 2015) (internal quotation marks omitted), cert. denied (2016). In

       determining whether a trial court properly refused an instruction, we consider

       “(1) whether the instruction correctly states the law; (2) whether there is

       evidence in the record to support the giving of the instruction; and (3) whether




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 11 of 21
       the substance of the tendered instruction is covered by other instructions that

       are given.” Barton, 936 N.E.2d at 853.


[17]   Butler’s proposed instruction reads:


               It is an issue whether the Defendant mistakenly committed the
               acts charged.
               It is a defense that the Defendant was reasonably mistaken about
               a matter of fact if the mistake prevented the Defendant from
               knowingly or intentionally committing the acts charged. The
               State has the burden of proving beyond a reasonable doubt that
               the Defendant was not reasonably mistaken.


       Appellant’s App. Vol. 2 at 131; Tr. Vol. 3 at 126.


[18]   The instruction was offered as a pattern jury instruction based on Indiana Code

       Section 35-41-3-7, with a proper common law statement of the State’s burden of

       proof, and therefore is a correct statement of the law. We therefore turn to

       whether the evidence in the record supports the giving of such an instruction.

       For mistake of fact to be a valid defense, three requirements must be satisfied:

       “(1) the mistake must be honest and reasonable; (2) the mistake must be about a

       matter of fact; and (3) the mistake must negate the culpability required to

       commit the crime.” Barton, 936 N.E.2d at 854. Honesty is a subjective test

       dealing with what the defendant/driver actually believed; reasonableness is an

       objective test for ascertaining what a reasonable person situated in similar

       circumstances would do. Id. To conclude that the trial court has abused its

       discretion in refusing to give the proposed instruction, we must find some

       evidence of both honesty and reasonableness of the alleged mistake. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 12 of 21
[19]   Butler claims that she was mistaken about having struck and/or injured

       anyone. Her changing stories, avoidance of the crash site, and admission that

       she prayed that she had not injured anyone support a reasonable inference that,

       deep down, she suspected that she had injured someone. Even if her subjective

       beliefs were honest, the evidence shows that they were not reasonable. The

       ubiquitous presence of human tissue on the front driver’s side of her vehicle and

       the extensive damage to the vehicle support an inference that any mistake she

       made was not reasonable. Moreover, as discussed in Section 1, any mistaken

       impression or assumption on Butler’s part that her conduct resulted in injury or

       death did not negate the culpability required for her to have committed her

       offenses. If anything, her alleged mistake was a mistake of law, not a mistake

       of fact. Simply put, the evidence in the record did not support the giving of a

       mistake-of-fact instruction and such an instruction likely would have confused

       or misled the jury. We find no abuse of discretion here.


         Section 3 – The trial court acted within its discretion in its
       treatment of aggravating and mitigating circumstances during
                                 sentencing.
[20]   Butler also challenges the trial court’s treatment of aggravating and mitigating

       circumstances during sentencing. Sentencing decisions rest within the sound

       discretion of the trial court, and so long as a sentence is within the statutory

       range, it is subject to review only for an abuse of discretion. Anglemyer v. State,

       868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An abuse

       of discretion occurs where the trial court’s decision is clearly against the logic


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 13 of 21
       and effect of the facts and circumstances before it, or the reasonable, probable,

       and actual deductions to be drawn therefrom. Sloan v. State, 16 N.E.3d 1018,

       1026 (Ind. Ct. App. 2014). One of the ways in which a trial court may abuse its

       discretion is if the sentencing statement identifies aggravating factors that “are

       improper as a matter of law.” Anglemyer, 868 N.E.2d at 491.


[21]   In its sentencing order, the trial court identified as aggravating circumstances

       “the overall seriousness of the offenses; the circumstances surrounding her

       failure to report; and harm, injury or loss suffered by the victims’ families,

       especially the McDole family, are far greater than necessary to prove the

       elements of the offense.” Appealed Order at 1. The court identified as

       mitigating circumstances Butler’s young age (nineteen), lack of criminal history

       (diminished by her admission of sustained prior use of marijuana), likelihood of

       responding well to probation and/or short-term incarceration, expression of

       remorse, good employment history, family support, and a finding of

       unlikelihood of recurrence. Id. at 2.


[22]   Butler claims that the trial court improperly designated as an aggravator a

       material element of her offenses. A trial court may not use a material element

       of the offense as an aggravating factor, but it may find the nature and

       particularized circumstances surrounding the offense to be an aggravating

       factor. Caraway v. State, 959 N.E.2d 847, 850 (Ind. Ct. App. 2011), trans. denied

       (2012). In other words, “[w]here a trial court’s reason for imposing a sentence

       greater than the advisory sentence includes material elements of the offense,

       absent something unique about the circumstances that would justify deviating

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 14 of 21
       from the advisory sentence, that reason is ‘improper as a matter of law.’”

       Gomillia v. State, 13 N.E.3d 846, 852-53 (Ind. 2014) (quoting Anglemyer, 868
N.E.2d at 491). “Even if the trial court relied on an improper factor under this

       aggravating circumstance, the sentence may be upheld so long as [t]he

       remaining components of that aggravator were proper.” Id. at 853 (quoting

       McCann v. State, 749 N.E.2d 1116, 1120 (Ind. 2001)).


[23]   Butler focuses her improper aggravator argument on the trial court’s finding

       that the harm, injury, or loss suffered by McDole’s family was far greater than

       necessary to prove the elements of the offense. This is not a material element of

       the offense of leaving the scene of an accident that resulted in death. Victim

       impact is often considered when imposing a sentence, and here, the record

       shows that neither McDole nor Peacock died immediately and that McDole

       lingered in the hospital for weeks. The court noted that McDole was a single

       mother who left behind two grieving sons. One of her sons read a victim

       impact letter during sentencing, emphasizing the compassion that he knew his

       mother would have felt toward Butler, yet requesting a strict sentence as a

       consequence of Butler’s actions. The other submitted a heart-wrenching letter

       describing his mother’s endurance in raising two sons by herself and articulating

       the immeasurable, continuing pain that he had experienced in losing his “rock

       and anchor.” Appellant’s App. Vol. 3 at 25. He described the additional pain

       that he suffered in having to make the decision to disconnect his mother’s life

       support machines and then watching her slowly die. Butler’s characterization

       of these statements as nothing out of the ordinary for grieving sons simply is not


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 15 of 21
       convincing. This does not amount to an improper aggravator as a matter of

       law, as Butler suggests.


[24]   Butler also claims that the trial court abused its discretion in failing to articulate

       how it balanced the aggravating and mitigating circumstances. However, we

       remind her that since Anglemyer, a court is no longer obligated to weigh

       aggravators and mitigators against each other. 868 N.E.2d at 491. In fact, with

       respect to the issue of whether the court abused its discretion in its treatment of

       aggravators and mitigators, most of Butler’s cited case law is pre-Anglemyer, and

       speaks in terms of enhanced sentences and presumptive rather than advisory

       sentences. These cases are inapposite. In short, Butler has failed to carry her

       burden of demonstrating that the trial court abused its discretion in its treatment

       of aggravating and mitigating circumstances.


            Section 4 – Butler has failed to meet her burden of
       demonstrating that her sentence is inappropriate in light of the
                 nature of her offenses and her character.
[25]   Butler also asks that we reduce her sentence pursuant to Indiana Appellate Rule

       7(B), which states that we “may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, [this] Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” “Sentencing is principally a discretionary function in which

       the trial court’s judgment should receive considerable deference.” Cardwell v.

       State, 895 N.E.2d 1219, 1222 (Ind. 2008). When a defendant requests appellate



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 16 of 21
       review and revision of her sentence, we have the power to affirm or reduce the

       sentence. Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010).


[26]   In conducting our review, our principal role is to leaven the outliers, focusing

       on the length of the sentence and how it is to be served. Bess v. State, 58 N.E.3d
174, 175 (Ind. 2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct. App. 2016).

       This allows for consideration of all aspects of the penal consequences imposed

       by the trial court in sentencing, i.e., whether it consists of executed time,

       probation, suspension, home detention, or placement in community corrections

       and whether the sentences run concurrently or consecutively. Davidson v. State,

       926 N.E.2d 1023, 1025 (Ind. 2010). We do “not look to see whether the

       defendant’s sentence is appropriate or if another sentence might be more

       appropriate; rather, the test is whether the sentence is ‘inappropriate.’” Foutch,
53 N.E.3d at 581 (quoting Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App.

       2013), trans. denied (2014)). The defendant bears the burden of persuading this

       Court that her sentence meets the inappropriateness standard. Bowman v. State,

       51 N.E.3d 1174, 1181 (Ind. 2016). 4




       4
         We note that Butler incorrectly relies on Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006), which
       was decided while transfer was pending in Anglemyer. The Gibson court acknowledged the uncertainty
       surrounding appellate review of sentences and anticipated, correctly, that our supreme court would provide
       guidance in Anglemyer. And the Anglemyer court did just that, explaining in relevant part that our analysis
       under Rule 7(B) does not involve an assessment of the trial court’s recognition or nonrecognition of
       aggravators or mitigators as an initial guide. 868 N.E.2d at 487-93; see also Turkette v. State, 151 N.E.3d 782,
       787 n.5 (2020), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020                     Page 17 of 21
[27]   In considering the nature of Butler’s offenses, “the advisory sentence is the

       starting point the Legislature has selected as an appropriate sentence.” Green v.

       State, 65 N.E.3d 620, 637-38 (Ind. Ct. App. 2016), trans. denied (2017). When

       determining the appropriateness of a sentence that deviates from an advisory

       sentence, we consider whether there is anything more or less egregious about

       the offense as committed by the defendant that “makes it different from the

       typical offense accounted for by the legislature when it set the advisory

       sentence.” Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011).


[28]   Here, the State recommended an eleven-year aggregate sentence, with eight

       years executed in the DOC and three years in community corrections. The trial

       court sentenced Butler to an aggregate eight-year term for her three convictions.

       Her sentence comprises a three-year and a four-year term for each of her two

       level 5 felony convictions and a one-year term for her class A misdemeanor

       conviction. A level 5 felony carries a sentencing range of one to six years, with

       a three-year advisory term. Ind. Code § 35-50-2-6. A person convicted of a

       class A misdemeanor shall be imprisoned for not more than one year. Ind.

       Code § 35-50-3-2.


[29]   Butler received the advisory term for one of her level 5 felony convictions and

       just one year above the advisory term for the other. The overall length of

       Butler’s sentence is largely attributable to consecutive terms, which she does not

       challenge and which is specifically authorized by statute for the offense of

       leaving the scene of an accident. Ind. Code § 9-26-1-1.1(d) (“A court may

       order terms of imprisonment imposed on a person convicted of more than one

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 18 of 21
       (1) offense”). Also significant is the manner and place of Butler’s service of

       sentence, with two years in the DOC followed by two in community

       corrections, and suspended four years to supervised probation. See Davidson,
926 N.E.2d at 1025 (manner and place where defendant serves her sentence are

       highly relevant considerations when evaluating appropriateness of sentence).


[30]   In examining the nature of Butler’s offenses, we must emphasize that her crime

       was not being in the accident but leaving the scene of it, in violation of Indiana

       law. As such, factors such as the foggy weather, which might explain her

       failure to avoid a collision, do not explain her failure to stop, call for help, and

       render aid. She struck three people, one of whom was a tall man weighing 350

       pounds, then skidded, fishtailed, and accelerated as she fled the crash site. She

       went home, yet still did not report the crash. Meanwhile, the three victims lay

       languishing on the roadside in the foggy predawn hours. Aid eventually came,

       but not because of anything that Butler did; it came because the injured Carley

       mustered up the strength to crawl around, locate his cell phone, and call 911.

       Peacock died from his injuries not long after, and McDole lingered in the

       hospital and eventually was taken off life support. The nature of Butler’s

       offenses does not militate toward a reduced sentence.


[31]   We conduct our review of Butler’s character by engaging in a broad

       consideration of her qualities. Aslinger v. State, 2 N.E.3d 84, 95 (Ind. Ct. App.

       2014), clarified on other grounds on reh’g, 11 N.E.3d 571. An offender’s character

       is shown by her “life and conduct.” Adams v. State, 120 N.E.3d 1058, 1065

       (Ind. Ct. App. 2019). “When considering the character of the offender, one

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 19 of 21
       relevant fact is the defendant’s criminal history.” Garcia v. State, 47 N.E.3d
1249, 1251 (Ind. Ct. App. 2015), trans. denied (2016). Use of illegal drugs is also

       relevant in analyzing the defendant’s character. Rich v. State, 890 N.E.2d 44, 54

       (Ind. Ct. App. 2008), trans. denied.


[32]   Butler is relatively young and does not have a criminal history. The trial court

       considered this during sentencing but also considered Butler’s admission that

       she had used marijuana regularly up to and around the time of the crash, thus

       indicating that she had not been living an entirely law-abiding life. That said,

       Butler enjoys the support of family and friends and, by all accounts, appears to

       be a hard worker. We are sensitive to the probable impact of these convictions

       on what appear to have been her bright prospects. However, we are troubled by

       Butler’s conduct, not merely immediately after the accident but also over the

       ensuing days. She did not come forward but was apprehended only because a

       police officer noticed her malfunctioning headlight and made a traffic stop. Her

       accounts of the accident spanned the spectrum, but each one deflected blame.

       She began by asserting that she had been the victim of a hit-and-run vehicle.

       She used this story in making a false claim with her insurance company. She

       initially pitched a similar story to the arresting officer and detectives but then

       shifted the blame to the fog. Butler’s behavior reflects negatively on her

       character and does not militate toward a reduced sentence.


[33]   In sum, the trial court imposed a sentence that extends compassion to Butler in

       its manner and place of service and, at the same time, reflects the magnitude of

       the offenses and the pain, loss, and grief suffered by the victims and their

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 20 of 21
       families. Butler has failed to carry her burden of demonstrating that her

       sentence is inappropriate in light of the nature of her offenses and her character.


[34]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-801| December 4, 2020   Page 21 of 21